Citation Nr: 1641139	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  09-36 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating greater than 20 percent for postoperative residuals of a stress fracture of the right ankle on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to July 1991 and February 1992 to June 2007. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In January 2015, the Board issued a decision which increased, in pertinent part, the disability rating for the service-connected postoperative residuals of a stress fracture of the right ankle, retroactively effective from July 1, 2007 (the effective date of the grant of service connection).  The Board noted in its decision that a 20 percent rating was the maximum schedular disability rating available and declined to refer the issue of a higher rating for extraschedular consideration.  The Veteran appealed the denial of a disability rating greater than 20 percent for postoperative residuals of a stress fracture of the right ankle to the United States Court of Appeals for Veterans Claims (Court).  The January 2015 Board decision also addressed other issues, but those issues were not appealed to the Court.  In a May 2016 memorandum decision, the Court vacated the Board's January 2015 denial of a disability rating greater than 20 percent for postoperative residuals of a stress fracture of the right ankle on an extraschedular basis and remanded that claim to the Board for appropriate action.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the February 2014 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the record.  The Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in September 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a right foot disorder, including as due to service-connected postoperative residuals of a stress fracture of the right ankle, has been raised by the record in an August 2016 statement but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

As is explained below in greater detail, this appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to a referral for extraschedular consideration of entitlement to an initial rating greater than 20 percent for postoperative residuals of a stress fracture of the right ankle.  Having reviewed the record evidence, and because it is bound by the Court's May 2016 memorandum decision, the Board finds that this appeal must be remanded for additional development before the underlying claim can be readjudicated.

Initially, the Veteran was last afforded a VA examination to determine the current severity of his postoperative residuals of a stress fracture of the right ankle in December 2013.  Since that examination, the Court issued a precedential decision holding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The Veteran's most recent VA examination dated in December 2013 and the examinations dated prior to this date do not adequately address this recent development in VA case law.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for an updated VA examination with retrospective and current medical opinions before his currently appealed claim can be addressed on the merits.  Id.; see Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Additionally, the Court in its May 2016 memorandum decision in this appeal found that the Veteran's right ankle symptoms were not contemplated by the schedular requirements and determined that the claim should be referred for extraschedular consideration.  Because it is bound by the Court's May 2016 memorandum decision, the Board finds that, on remand, this appeal should be referred to the Director, Compensation Service (formerly Compensation and Pension Service), for extraschedular consideration.  

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for postoperative residuals of a stress fracture of the right ankle since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for VA orthopedic examination to determine the current nature and severity of his service-connected postoperative residuals of a stress fracture of the right ankle.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

The examination report must include ranges of motion of both ankles in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner also should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the right ankle.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

For all of the aforementioned medical opinions, the VA examiner also must provide retrospective medical opinions as to the current severity of the service-connected postoperative residuals of a stress fracture of the right ankle from July 2007 to the present.

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

3.  Refer the question of whether the Veteran is entitled to an initial rating greater than 20 percent for postoperative residuals of a stress fracture of the right ankle on an extraschedular basis to the Director, Compensation Service.  A copy of any decision(s) made by the Director, Compensation Service, must be associated with the claims file.  

4.  Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed, to the extent possible.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran and his service representative which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

